ICJ_171_ArbitralAward1899_GUY_VEN_2020-12-18_JUD_01_PO_04_FR.txt.                                                                                               508




                                DÉCLARATION DE M. LE JUGE GAJA

                [Traduction]

                   Obligation conventionnelle de régler un différend en recourant à l’un des moyens
                prévus à l’article 33 de la Charte des Nations Unies — Renvoi du choix du moyen
                de règlement au Secrétaire général de l’Organisation des Nations Unies — Décision
                entraînant l’obligation pour les Parties de recourir au règlement judiciaire —
                Question de savoir si ­   celle-ci confère compétence à la Cour — Nécessité du
                consentement des deux Parties — Objet et but du traité.

                   1. Bien que souscrivant au point de vue de la majorité selon lequel les
                Parties sont tenues, au regard du paragraphe 2 de l’article IV de l’accord
                de Genève de 1966, de soumettre leur différend à la Cour, je ne partage
                pas sa conclusion selon laquelle il résulte de la décision du Secrétaire
                général de l’Organisation des Nations Unies que la Cour a compétence
                pour connaître du différend, que les Parties aient ou non donné leur
                consentement à cet effet.
                   2. L’article IV de l’accord de Genève prévoyait que, à défaut d’accord
                entre elles sur l’« un des moyens de règlement pacifique énoncés à l’Ar-
                ticle 33 de la Charte des Nations Unies », les Parties devraient « s’en
                remettr[e], pour ce choix », au Secrétaire général. Celui‑ci a tout d’abord
                retenu la procédure des bons offices. Aux termes du paragraphe 2 de l’ar-
                ticle IV, si « les moyens ainsi choisis ne [menaient] pas à une solution du
                différend », il devait « choisi[r] un autre des moyens stipulés à l’Article 33
                de la Charte des Nations Unies ». Ayant estimé que la procédure des bons
                offices n’avait pas permis de régler le différend, il a en conséquence adressé
                à chacune des Parties, le 30 janvier 2018, une lettre les informant qu’il
                avait « retenu la Cour internationale de Justice comme prochain moyen
                d’atteindre cet objectif » (requête du Guyana, annexe 7). En supposant
                que la décision du Secrétaire général était légitime, ainsi que la Cour l’a
                estimé avec raison, les Parties ont donc aujourd’hui l’obligation de sou-
                mettre leur différend à c­ elle-ci.

                   3. Si les Parties sont tenues de recourir au règlement judiciaire sans
                qu’un accord entre elles soit nécessaire pour confirmer la décision du
                Secrétaire général, l’obligation qui leur incombe de se conformer à celle‑ci
                n’implique toutefois pas nécessairement que le moyen retenu puisse être
                mis en œuvre sans le consentement de l’une et de l’autre. Chacun des
                moyens autres que le règlement judiciaire énoncés à l’article 33 de la
                Charte requiert, pour pouvoir être mis en œuvre, ce consentement mutuel.
                Ainsi, le recours à la médiation nécessite à tout le moins que les parties
                conviennent de l’identité de la personne à désigner en tant que médiateur.
                De même, dans le cas de l’arbitrage, il leur faut s’entendre sur le choix des

                                                                                                57




4 Ord_1205.indb 111                                                                                   20/12/21 15:50

                          sentence arbitrale du 3 octobre 1899 (décl. gaja)                 509

                arbitres et l’attribution de la compétence au tribunal. S’agissant du
                ­règlement judiciaire, la Cour peut, même en l’absence d’accord prévoyant
                 des dispositions complémentaires, se voir conférer compétence ; tel est le
                 cas, notamment, lorsque les parties ont fait des déclarations en vertu de la
                 clause facultative dont le champ d’application couvre le différend. Cela
                 ne permet toutefois pas de conclure que, dès lors que le règlement
                 judiciaire est retenu, la Cour est compétente sans qu’un accord soit
                 ­
                 requis.
                    4. S’il avait été effectué spécifiquement et directement par les parties, le
                 choix du règlement judiciaire aurait pu être considéré comme suffisant
                 pour conférer compétence à la Cour. Il ressort en effet de sa jurisprudence
                 que c­ elle-ci, lorsqu’elle examine une clause compromissoire qui ne précise
                 pas si elle lui attribue compétence ou oblige simplement les parties à
                 conclure un compromis à cet effet (tel un pactum de contrahendo), tend à
                 interpréter ladite clause dans le sens de la première proposition. Peuvent
                 notamment être cités, à cet égard, les arrêts qu’elle a rendus sur les excep-
                 tions préliminaires dans les affaires du Sud‑Ouest africain (Ethiopie
                 c. Afrique du Sud ; Libéria c. Afrique du Sud) (C.I.J. Recueil 1962, p. 344),
                et au stade du fond en l’affaire relative au Personnel diplomatique et consu-
                 laire des Etats‑Unis à Téhéran (Etats‑Unis d’Amérique c. Iran)
                 (C.I.J. Recueil 1980, p. 27, par. 52). La même logique se dégage de l’arrêt
                 rendu sur la compétence et la recevabilité en l’affaire de la Délimitation
                 maritime et questions territoriales entre Qatar et Bahreïn (Qatar c. Bahreïn)
                 (C.I.J. Recueil 1995, p. 18‑19, par. 35), où était en jeu un accord pré-
                 voyant le règlement judiciaire d’un différend existant.
                    5. La situation est différente en la présente espèce. Si le règlement judi-
                 ciaire fait assurément partie des moyens qui peuvent, en vertu de l’ar-
                 ticle IV de l’accord de Genève, être mis en œuvre, cette disposition ne
                 constitue toutefois ni une clause compromissoire ni un compromis entre
                 les Parties ayant pour effet de conférer compétence à la Cour. Le choix de
                 recourir au règlement judiciaire pour résoudre le différend résulte de la
                 décision d’un tiers. Les Parties n’ont pas, à ce jour, manifesté la volonté
                 commune de saisir la Cour. Or, elles sont tenues d’accepter la compétence
                 de celle‑ci, quelle que soit la forme que prendra leur consentement. C’est
                 là une condition préalable pour qu’existe, conformément au paragraphe 1
                 de l’article 36 du Statut, une affaire « que les parties … soumettront » à la
                 Cour.
                    6. La décision du Secrétaire général ne reposait pas sur un consente-
                 ment des Parties au règlement judiciaire. Dans les lettres qu’il leur a
                 adressées le 30 janvier 2018, il a rappelé que son prédécesseur avait
                 annoncé que, « sauf demande contraire présentée conjointement par les
                 Gouvernements du Guyana et du Venezuela », la Cour serait choisie
                 comme « prochain moyen de règlement ». Il n’était nullement question
                d’un consentement donné par les Parties au règlement judiciaire de leur
                différend. Le Secrétaire général a en outre souligné qu’« une procédure
                complémentaire [de bons offices] », si les Parties acceptaient l’offre qui
                leur en était faite, « pourrait favoriser l’utilisation du moyen de règlement

                                                                                             58




4 Ord_1205.indb 113                                                                                20/12/21 15:50

                          sentence arbitrale du 3 octobre 1899 (décl. gaja)               510

                pacifique retenu », ce qui donne à penser que, de son point de vue, une
                telle procédure aiderait c­ elles-ci à s’entendre sur un compromis visant à
                saisir la Cour du différend.
                   7. Ainsi que l’indique son intitulé, l’objet et le but de l’accord de
                Genève consistent à « régler le différend … relatif à la frontière entre le
                Venezuela et [le Guyana] ». Cela ne signifie cependant pas que, à cette fin,
                l’un des moyens de règlement devrait être interprété comme étant le seul
                à pouvoir être mis en œuvre sans le consentement des Parties, alors même
                qu’il conduit à une décision obligatoire. L’accord de Genève comme l’ar-
                ticle 33 de la Charte auquel il renvoie envisagent le recours à la Cour
                comme une solution possible, sans lui donner la moindre priorité par rap-
                port aux autres moyens de règlement.
                   8. Il est vrai que si, nonobstant l’obligation incombant aux Parties de
                recourir au règlement judiciaire, l’une d’elles s’abstenait de consentir à ce
                que la Cour se voie conférer compétence, ce moyen de règlement serait
                voué à l’échec. Il en va toutefois de même de n’importe quel autre moyen
                retenu par le Secrétaire général, dès lors que les Parties ne s’entendent pas
                pour le mettre en œuvre. La dernière phrase du paragraphe 2 de l’ar-
                ticle IV de l’accord de Genève conforte l’idée que, quel que soit le choix
                opéré, les moyens énoncés à l’article 33 de la Charte, y compris le recours
                à la Cour, ne mènent pas nécessairement au règlement du différend.
                Autrement dit, la possibilité est envisagée que le différend ne soit pas
                « résolu », alors même que « tous les moyens de règlement pacifique envi-
                sagés dans la Charte ont été épuisés ».
                   9. En conclusion, je suis d’avis que les Parties ont l’obligation de recou-
                rir au règlement judiciaire et, partant, de conférer compétence à la Cour,
                mais que, tant qu’elles n’ont pas exprimé leur consentement à cet effet, la
                Cour n’a pas compétence pour connaître du différend.

                (Signé) Giorgio Gaja.




                                                                                           59




4 Ord_1205.indb 115                                                                              20/12/21 15:50

